Citation Nr: 0520918	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-24 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling. 

2.  Entitlement to a higher rating for gastroesophageal 
reflux disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO rating decision which granted an 
increased, 70 percent, rating for post-traumatic stress 
disorder (PTSD).  This matter further comes before the Board 
from a January 2004 RO rating decision which granted service 
connection for gastroesophageal reflux disease (GERD) and 
assigned a 10 percent rating, effective from February 5, 
2001.  

In various pleadings, the veteran has argued that he is 
unemployable due to service-connected disorders.  The veteran 
is therefore raising an inferred claim of entitlement to a 
total disability rating based on individual unemployability.  
Because that issue has not been adjudicated, it is referred 
to the RO for appropriate action.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a 
veteran submits evidence of a medical disability and submits 
a claim for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; depression; 
impaired impulse control; difficulty in adapting to stressful 
circumstances; and difficulty in establishing and maintaining 
effective relationships.

2.  The veteran's GERD is manifested by no more than 
epigastric distress, heartburn (pyrosis) and reflux 
(regurgitation) that is not productive of considerable 
impairment of health.  The veteran's arm pain has been 
related to his back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him notice letters in December 
2002 (related to his PTSD claim only) and May 2005 (related 
to his PTSD and GERD claims). 

In his substantive appeal, the veteran argued that under the 
VCAA, VA was also obligated to advise him of "the existence 
of negative evidence and how to counter this evidence."  
Substantive Appeal, addendum.  However, there is nothing in 
the text of the VCAA that provides support for the veteran's 
assertion.  

The VCAA specifically leaves intact VA's long-standing 
obligation to consider all information and lay and medical 
evidence of record.  38 U.S.C.A 
§ 5107(b).  The VCAA also recognizes that except where 
provided by law, the claimant has the responsibility to 
present and support a claim for benefits.  38 U.S.C.A. § 
5107(a).  

Indeed, the essential goal of what the veteran now seeks 
(i.e., an exposition of what evidence is consistently before 
VA in its adjudication) is served by the issuance of the 
Statement of the Case and their supplements.  Under  38 
C.F.R. § 19.29, a Statement of the Case must be complete 
enough to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
a discussion of how such laws and regulations affect the 
determination, and the determination and reasons for the 
determination of the agency of original jurisdiction with 
respect to which disagreement has been expressed.  See also 
38 C.F.R. § 19.31 (Essentially, a Supplemental Statement of 
the Case serving the same purposes as does an Statement of 
the Case, except that it is issued following the  subsequent 
submission of additional evidence not previously considered 
by the RO.).

For these reasons, the veteran's contention as to VA's 
responsibility to advise him of how to "counter" negative 
evidence is without merit.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records and private treatment records for the 
veteran, per his instructions  He has cited no other 
treatment sources for either PTSD or GERD.  With regard to a 
VA examination, the Board notes that the veteran underwent VA 
examinations to assess the severity of his GERD in July 2001, 
October 2001, and March 2004.  With regard to his PTSD claim, 
the veteran underwent a VA examination in December 2002.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran in this matter.

With regard to a more current VA examination to assess the 
severity of the veteran's PTSD, the Board finds that such is 
not warranted or necessary to make a decision on this claim.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The Board notes, however, that the veteran has not indicated 
that his PTSD has worsened since the 2002 VA examination or 
the 2003 VA psychiatric consultation and indeed there is no 
indication from treatment records that his PTSD has worsened 
since then.  Under these circumstances, there is no basis for 
obtaining any additional VA examinations for the veteran's 
PTSD.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.

The Merits of the Claims

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.


PTSD

The veteran argues that he is entitled to a 100 percent 
rating for his service-connected PTSD.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency shall consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

By March 2003 rating decision, the RO granted a 70 percent 
rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Pursuant to Diagnostic Code 9411, a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for PTSD that is manifested 
by total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The record reflects that the veteran has not received any 
ongoing counseling or medication for his PTSD.  VA treatment 
records have shown he has complained of PTSD and depression 
on several occasions.  He underwent a VA psychiatric 
examination in December 2002 and a VA psychiatric 
consultation in January 2003.  

With regard to the criteria for a 100 percent rating for 
PTSD, the evidence does not show that the veteran has total 
occupational and social impairment.  On VA examination in 
December 2002, the veteran reported he worked approximately 
eight hours a week at the sheriff's office and had done so 
for the past 10 years.  He reported that he found the job to 
be quite difficult.  He reported having marked difficulty in 
getting along with others and had difficulty with his wife, 
whom he described a "tolerant" woman.  It was noted that 
his PTSD caused marked distress in social situations, as he 
was quite withdrawn, and he had severe occupational 
dysfunction.  In January 2003 the veteran reported he married 
in 1967 and the marriage continued.  He reported he used to 
fight a lot with his wife, but they learned when to "back 
off."  He indicated his wife worked and brought in most of 
their income, but that he worked with cattle, although he 
reported that his work did not produce significant income.  

The evidence clearly does not approximate findings supportive 
of a 100% rating.  Specifically as to the rating criteria in 
question, in December 2002 it was noted that the veteran 
attempted to be cooperative but had difficulty relating to 
another human being and was quite guarded.  However, his 
speech was fluent and logical and there were no gross 
psychotic symptoms.  He was oriented times three, and his 
insight was "decent."  

In January 2003 it was noted that the veteran's speech was 
not spontaneous, except when he was angry he had a burst of 
spontaneity.  His speech rate was normal and his thought 
process as generally well organized.  It was also noted that 
there was an absence of a thought disorder - in sum 
indicating that no gross impairment of through process or 
communications.

With regard to persistent delusions and hallucinations, there 
was no mention of either on the December 2002 VA examination.  
While during the January 2003 psychiatric consultation it was 
noted that he had "paranoid delusions" focused on 
experiences of past VA medical care "in the absence of [a] 
thought disorder,"  there has been no showing of grossly 
inappropriate behavior.  While he has been found to be 
guarded, there is no indication that he acted inappropriately 
during either VA evaluation, or in any of the VA treatment 
records.  In January 2003 it was noted that he did not have a 
thought disorder.

The evidence of record does not show that the veteran has 
been in persistent danger of hurting himself or others.  On 
VA examination in December 2002 he reported no current 
suicidal ideation, but in the past he had thoughts that 
things would be better off and he would not be of trouble to 
his wife and family if he died.  It was noted that at some 
point the veteran's self esteem had dwindled so much that in 
the recent past he had thoughts that his family would be much 
better of if he died.  The veteran reported that he had 
contemplated purchasing life insurance and committing 
suicide, but the VA examiner noted that this did "not seem 
to be a current problem".  

In the January 2003 psychiatric consultation, the veteran 
reported he was discouraged and nearly hopeless and that he 
had chronic suicidal ideation for decades.  He indicated, 
however, that he would not "give up;" that his wife would 
be damaged by his suicide, and that he had no immediate 
intent to end his life, though he could not say he never 
would.  The VA examiner noted that although the veteran had 
chronic suicidal ideation, he did not seem at imminent risk.  
Thus, while it appears that the veteran has had thoughts of 
suicide, the evidence does not show that he has been in 
persistent danger of hurting himself.  

With regard to the veteran's ability to perform activities of 
daily living, including maintenance or personal hygiene, the 
Board notes that on VA examination in December 2002 the 
veteran was found to be well groomed and casually dressed.  
Private treatment records and VA treatment records show that 
the veteran has received regular treatment for other 
unrelated medical problems, and there is no indication that 
he has had problems with following up on his medical care.  
Although the VA examiner in 2003 found the veteran to be 
"quite disabled", it was noted that he had found a eight-
hour a week job, he was fully competent to handle any funds 
he may obtain, and that he was highly motivated and was 
attempting to do the best with the marked impairment he had.  

The evidence of record has not shown the veteran to be 
disoriented to time and place.  On the contrary, he has 
repeatedly been found to be alert and oriented.  
Additionally, no memory loss has been noted in any of the 
evidence of record.  Rather, on VA psychiatric evaluation in 
2002 it was noted that the veteran's reported history was 
"fairly detailed and consistent with the medical record." 

The evidence as a whole demonstrates that the veteran's PTSD 
does not approximate the criteria for a 100 percent rating; 
and the veteran is not totally impaired in social or 
occupational functioning from PTSD.  Rather, his symptoms 
more nearly approximate the criteria for a 70 percent rating:  
the veteran has been found to have deficiencies in work, 
family relations, judgment, thinking, mood, as well as 
suicidal ideation, depression, impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
problems with establishing and maintaining relationships.  
Thus, the record reflects that the veteran's disability 
picture from his PTSD more nearly approximates the criteria 
for the 70 percent rating, rather than 100 percent.  38 
C.F.R. § 4.7.

With regard to Global Assessment of Functioning (GAF) scores, 
on VA examination in December 2002 a GAF score of 45 was 
assigned and on the January 2003 VA psychiatric consultation 
a GAF score of 47 was assigned.  A GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed. 1994).  A GAF score of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The GAF score is, however, 
only one factor to be considered in ascertaining the degree 
of impairment caused by the veteran's psychiatric illness.

Considering all evidence of record, the Board finds the 
veteran's level of PTSD symptomatology consistent with a 
finding of occupational and social impairment with 
deficiencies in most areas, which warrants a 70 percent 
evaluation, the evaluation the veteran is currently 
receiving.  The evidence does not show total occupational and 
social impairment; thus, the Board finds that the criteria 
for a 100 percent scheduler rating have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  Referral for extraschedular evaluation, 
however, is based on a finding that the disability in concern 
presents "such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  There is no evidence 
of any of these factors associated with PTSD in this case.  
Accordingly, the Board finds that the criteria for referral 
of the veteran's PTSD for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Shipwash v. Brown, 8 Vet App 218, 227 (1995).

GERD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for GERD.  In such a case, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's gastroesophageal reflux disorder (GERD) is 
rated by analogy (38 C.F.R. § 4.20) to hiatal hernia, under 
the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 
7346.  The veteran contends that the assignment of an 
original rating in excess of 10 percent is warranted.  

Under Diagnostic Code 7346, a 10 percent rating is assigned 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by sternal 
or arm pain, productive of considerable impairment of health.  
A 60 percent rating is assigned when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  8 C.F.R. § 4.114, 
Diagnostic Code 7346.

The record reflects that the veteran has undergone three VA 
examinations and has received both VA and private treatment 
for his GERD symptoms.  On VA examination in July 2001 the 
veteran reported having heartburn that bothered him 
especially at night after he had been lying down.  He 
reported his appetite was good and he did not have any 
nausea, vomiting, dysphagia, or odynophagia.  He denied 
epigastric or abdominal pain, except for some occasional 
cramps.  He had not had any hematemesis or melena and his 
weight had been stable.  

On VA examination in October 2001 he reported problems with 
epigastric and sternal burning that occurred when he was 
lying down, approximately five times a week.  He reported no 
regurgiation, nausea, vomiting, dysphagia, odynophagia, 
hematemesis, or melena.  He reported his weight had been 
gradually going up over time and his appetite was good.  

In letters dated in January and February 2002, a private 
physician, Dr. Marshall Keith Brown, reported that the 
veteran had moderate to severe GERD which had accelerated 
over the last few years and produced symptoms on a daily 
basis.  He was being treated with Aciphex, with a fair 
response, and was also elevating the head of his bed, 
avoiding spicy foods, avoiding late meals, etc.  

On VA examination in March 2004 the veteran complained of 
more problems with heartburn.  He reported having heartburn 
and reflux typically when he lays down at night, and that 
this could happen two to three times a night.  He claimed 
this happened several nights a week, and he would get up and 
sleep in a chair, but that usually he could go back to bed 
once the symptoms improved.  He reported no current problems 
with dysphagia.  It was noted that he did get arm pain, but 
this was musculoskeletal pain and not related to any 
gastrointestinal symptoms.  He denied chest pain, vomiting, 
hematemesis, or melena.  He reported getting nauseated at 
times.  He reported his appetite was good and he had gained a 
few pounds over the winter.  There was mild tenderness to 
palpation in the epigastrium.  

A review of the pertinent evidence of record does not show 
findings approximating more than two of the symptoms for the 
30 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  Primarily, he has complained of epigastric distress, 
including burning or heartburn and reflux, but has reported 
no recent dysphagia.  And although he has reported having arm 
pain, this has been attributed to his arthritis in his back 
by a private physician and to musculoskeletal pain by the VA 
examiner.  Moreover, there has been no showing of 
persistently recurrent epigastric distress, as the veteran 
reported his symptoms were typically at night, and several 
nights a week, and he recently reported he took medication 
two to three times a week.  Additionally, there has been 
showing that that the veteran's symptoms of epigastric 
distress, heartburn (pyrosis), or reflux (regurgiation) have 
resulted in considerable impairment of health.  On VA 
examinations he was noted to have a good appetite and no 
weight loss was shown.  

Although the private physician in 2002 indicated that if a 
satisfactory result was not achieved from medication and the 
veteran's actions, further invasive testing and possible 
surgery would need to be done, as failure to treat GERD 
presented an increased risk for esophageal cancer and other 
complications, subsequent VA treatment records and VA 
examinations do not show such to have occurred.  Thus, while 
it is clear that the veteran has GERD, the evidence indicates 
that it is controlled by medication, as well as the veteran's 
actions, including avoiding spicy and other trigger foods, 
and therefore the reflux symptoms are not shown to warrant a 
rating in excess of 10 percent at any time since the grant of 
service connection in February 2001.

In light of the medical evidence, the Board finds that the 
preponderance of the evidence is against the claim for the 
assignment of a rating in excess of 10 percent for GERD.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See Gilbert, supra.

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1).  Floyd, supra.  as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  There is, however, no 
evidence of marked interference with employment or frequent 
periods of hospitalization associated with GERD in this case.  
Accordingly, the Board finds that the criteria for referral 
of the veteran's GERD for consideration of an extraschedular 
rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Shipwash, supra.


ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 10 percent for GERD is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


